
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.34



FORM



MANAGEMENT CONTINUITY AGREEMENT


        THIS AGREEMENT is entered into by and between THE MACERICH COMPANY, a
Maryland corporation (the "Company") and [    ] (the "Executive"), this      day
of                              ,         .

        The Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued commitment and dedication of the Executive,
notwithstanding the possibility or occurrence of a Change of Control (as defined
in Appendix A), to encourage the Executive's full attention and dedication to
the Company currently and in the event of any impending Change of Control, to
encourage the Executive's continued objectivity and impartiality in the
evaluation of alternative strategies and continued service after a Change of
Control, to provide the Executive with security, compensation and benefits
arrangements following termination upon a Change of Control that further these
objectives and that are competitive with those of other corporations. In order
to accomplish these objectives, the Board has approved the Company's entering
into this Agreement [which amends and restates the Management Continuity
Agreement dated as of March 15, 2002].

        NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

        1.     Certain Definitions.    In addition to terms defined elsewhere in
this Agreement, the following terms have the following meanings:

        "1994 Plan" means The Macerich Company Amended and Restated 1994
Incentive Plan, as it may be amended from time to time.

        "2000 Plan" means The Macerich Company 2000 Incentive Plan, as it may be
amended from time to time.

        "2003 Plan" means The Macerich Company 2003 Equity Incentive Plan, as it
may be amended from time to time.

        "Applicable Board" means the Board or, if the Company is not the
ultimate parent corporation of the Company and its Affiliates and is not
publicly-traded, the board of directors of the ultimate parent of the Company.

        "Affiliate" means any company controlled by, controlling or under common
control with the Company.

        "Base Salary" means the annual base rate of compensation payable to
Executive by the Company as of the Executive's Date of Termination, before
deductions or voluntary deferrals authorized by the Executive or required by law
to be withheld from the Executive by the Company. Salary excludes all other
extra pay such as overtime, pensions, severance payments, bonuses, stock
incentives, living or other allowances, and other perquisites.

        "Cause" means that the Company, acting in good faith based upon the
information then known to the Company, determines that the Executive has:

        (1)   failed to perform in a material respect without proper cause his
obligations under this Agreement or the written employment agreement with
Executive, if any;

        (2)   been convicted of or pled guilty or nolo contendere to a felony;
or

        (3)   committed an act of fraud, dishonesty or gross misconduct which is
materially injurious to the Company;

--------------------------------------------------------------------------------






        Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Applicable Board or upon the instructions of the
Chief Executive Officer of the Company or based upon the advice of counsel or
independent accountants for the Company shall be conclusively presumed for
purposes of this Agreement to be done, or omitted to be done, by the Executive
in good faith and in the best interests of the Company. The cessation of
employment of the Executive shall not be deemed to be for Cause under clause (1)
or (3) above unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of at least a majority
of the entire membership of the Applicable Board (excluding the Executive and
any relative of the Executive, if the Executive or such relative is a member of
the Applicable Board) at a meeting of the Applicable Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel for the Executive, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Executive is guilty of the conduct described in
clause (1) or (3) above, and specifying the particulars thereof in reasonable
detail.

        "Change of Control" shall have the meaning set forth in Appendix A.

        "Change of Control Period" means the period commencing on the Execution
Date and ending on the third anniversary of such date; provided, however, that
commencing on the date one year after the Execution Date, and on each annual
anniversary of such date (such date and each annual anniversary thereafter, the
"Renewal Date"), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless at least 60 days prior to the Renewal Date, the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Date of Termination" means the date of receipt of a notice of
termination from the Company or the Executive as applicable or any later date
specified in the notice of termination, which date shall not be more than
30 days after the giving of such notice.

        "Disability" means (1) a "permanent and total disability" within the
meaning of Section 22(e)(3) of the Code, or (2) the absence of the Executive
from his duties with the Company on a full-time basis for a period of nine
months as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or his legal representative (such
agreements as to acceptability not to be unreasonably withheld). "Incapacity" as
used herein shall be limited only to a condition that substantially prevents the
Executive from performing his or her duties.

        "Effective Date" means the first date during the Change of Control
Period on which a Change of Control occurs; provided, however that
notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs and if the Executive's employment with the Company was terminated
by the Company for no reason or any reason other than death, Disability or for
Cause, or by the Executive for Good Reason, after the public announcement of but
prior to the consummation of such Change of Control, or such termination or
events giving rise to such termination otherwise occurred in specific
contemplation of such Change of Control (including, without limitation, at the
request of a third party that has taken steps reasonably calculated to effect
such Change of Control), then for the purposes of this Agreement, the "Effective
Date" shall mean the date immediately prior to the date of such termination of
employment.

        "Execution Date" means the date first set forth above.

        "Good Reason" means a termination of employment by the Executive during
the Protected Period for any one or more of the following reasons, to the extent
not remedied by the Company within

2

--------------------------------------------------------------------------------




fifteen (15) business days after receipt by the Company of written notice from
the Executive specifying in reasonable detail such occurrence, without the
Executive's written consent thereto:

        (1)   the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or any other
diminution in such position, authority, duties or responsibilities (whether or
not occurring solely as a result of the Company's ceasing to be a publicly
traded entity), excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

        (2)   a change in the Executive's principal office location to a
location further away from the Executive's home which is more than 30 miles from
the Executive's principal office;

        (3)   the taking of any action by the Company to eliminate benefit plans
in which the Executive participated in or was eligible to participate in
immediately prior to a Change of Control without providing substitutes therefor,
to materially reduce benefits thereunder or to substantially diminish the
aggregate value of the incentive awards or other fringe benefits; provided that
if neither a surviving entity nor its parent following a Change of Control is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed good reason if benefits of comparable value using recognized valuation
methodology are substituted therefor; and provided further that a reduction or
elimination in the aggregate of not more than 10% in aggregate benefits in
connection with across the board reductions or modifications affecting similarly
situated persons of executive rank in the Company or a combined organization
shall not constitute Good Reason;

        (4)   any reduction in the Executive's Base Salary; or

        (5)   any material breach by the Company of this Agreement or the
written employment agreement with Executive, if any.

        If the Executive suffers physical or mental incapacity or dies following
the occurrence of any of the events described in clauses (1) through (5) above
and the Executive has given the Company the requisite written notice but the
Company has failed to remedy the situation prior to such physical or mental
incapacity or death, the Executive's physical or mental incapacity or death
shall not affect the ability of the Executive or his heirs or beneficiaries, as
applicable, to treat the Executive's termination of employment as a termination
for Good Reason.

        "Protected Period" means the period commencing on the Effective Date and
ending on the second anniversary of the Effective Date.

        "Qualified Termination" means a termination of the Executive's
employment with the Company during the Protected Period (a) by the Company for
no reason, or for any reason other than for Cause, death or Disability or (b) by
the Executive for Good Reason.

        2.     Benefits Following a Change of Control.

        (a)   Severance Payments.    Upon a Qualified Termination, the Company
shall pay to the Executive an amount equal to three (3) times the sum of
(1) Executive's Base Salary and (2) the amount of the highest cash and stock
portion of the Executive's annual incentive bonus (including any cash portion of
an incentive bonus which the Executive has elected to convert into shares of
restricted stock or stock units under the Company's Cash Bonus/Restricted Stock
and Stock Unit Award Programs or other comparable express, optional
stock-in-lieu of cash benefit programs) awarded to the Executive for each of the
three fiscal years preceding the Date of Termination (the "Bonus Amount"). If
the annual incentive bonus has not yet been awarded for the fiscal year
immediately preceding the Date of Termination, the measurement period will be
for each of the

3

--------------------------------------------------------------------------------



four fiscal years preceding the Date of Termination. For purposes of calculation
of the Bonus Amount the following shall also be included: (i) any supplemental
or special cash and/or stock bonus awarded to the Executive for any of the
applicable years and (ii) the value of any outstanding LTIP units that vest
during the applicable year as provided in the applicable award agreement. The
severance amount described in this paragraph shall be paid in cash to the
Executive in a single lump sum as soon as practicable after the Date of
Termination, but in no event later than 30 days after the Date of Termination,
provided that, to the extent required in order to comply with Section 409A of
the Code, amounts and benefits to be paid or provided under this Section 2(a)
shall be paid or provided to the Executive on the first business day after the
date that is six months following the Executive's "separation from service"
within the meaning of Section 409A of the Code.

        (b)   Welfare Benefits.    Upon a Qualified Termination, from the Date
of Termination until the third anniversary of the Date of Termination or, to the
extent required in order to comply with Section 409A of the Code, the end of the
second calendar year following the calendar year in which the Date of
Termination occurs (the "Benefit Continuation Period"), the Company shall
continue welfare benefits for the Executive and/or the Executive's family at
least equal to those that would have been provided to them in accordance with
the plans, programs, practices and policies as in effect immediately prior to
the Change of Control if the Executive's employment had not been terminated or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates and their families at no cost to the Executive or his family;
provided, however, that, if the Executive becomes reemployed with another
employer and is eligible to receive such benefits under another employer
provided plan, the medical and other welfare benefits described herein shall be
secondary to those provided under such other plan, and such other benefits shall
not be provided by the Company, during such applicable period of eligibility.
The Executive's entitlement to COBRA continuation coverage under Section 4980B
of the Code ("COBRA Coverage") shall not be offset by the provision of benefits
under this Section 2(b) and the period of COBRA Coverage shall commence at the
end of the Benefit Continuation Period.

        (c)   Payment of Accrued Obligations.

        Upon a Qualified Termination, the Executive will receive in addition to
any other payments that may become due under this Agreement, the following:

        (1)   payment of the sum of (A) the Executive's Base Salary through the
Date of Termination, (B) the Executive's accrued vacation pay and (C) the
Executive's accrued annual incentive bonus for the fiscal year immediately
preceding the year in which the Date of Termination occurs, in each case, to the
extent not theretofore paid, which shall be paid to the Executive, subject to
any deferral elections then in effect, in a lump sum in cash as soon as
practicable after the Date of Termination but in no event later than 30 days
after the Date of Termination;

        (2)   payment in an amount equal to the product of (A) the Bonus Amount
and (B) a fraction, the numerator of which is the number of days in the bonus
year from the commencement of the bonus year until the Date of Termination and
the denominator of which is 365, which shall be paid to the Executive in a lump
sum in cash as soon as practicable after the Date of Termination but in no event
later than 30 days after the Date of Termination, provided that, to the extent
required in order to comply with Section 409A of the Code, such amount shall be
paid to the Executive on the first business day after the date that is six
months following the Executive's "separation from service" within the meaning of
Section 409A of the Code; and

4

--------------------------------------------------------------------------------






        (3)   to the extent not theretofore paid or provided, payment or
provision of any Other Benefits (as defined in Section 10(b)).

        3.     Equity Awards.    Upon a Change of Control, notwithstanding any
provision of any plan or applicable award agreement to the contrary as in effect
on the Effective Date, (1) any shares of restricted stock held by the Executive
that remain unvested shall immediately vest and shall no longer be subject to
any restrictions unless such restrictions are required by any applicable law or
regulation; (2) any restricted stock units held by the Executive that remain
unvested shall immediately vest and shall no longer be subject to any
restrictions unless such restrictions are required by any applicable law or
regulation; (3) any stock options held by the Executive, to the extent that they
are unvested and unexercisable, shall vest in full and become immediately
exercisable; and (4) any outstanding LTIP units shall vest as provided in the
applicable award agreement. In the case of a Change of Control under subsection
(3) of the Change of Control definition (merger or similar transaction), such
restricted stock, stock units or stock options shall vest effective immediately
prior to such Change of Control to the extent necessary in order to enable the
realization of the benefits of such acceleration. Any stock options held by the
Executive that become vested and exercisable under this Section 3 or any other
agreement or are otherwise vested shall remain exercisable for a period at least
until the first to occur of (1) the expiration of the full term of the option
and (2) one year after the date on which the Change of Control occurs, subject
only to Section 6.2(b) of the 1994 Plan, the 2000 Plan and the 2003 Plan or any
comparable provisions of any plan under which the options are granted; provided
that, if Section 409A of the Code requires a shorter exercise period such stock
options shall remain exercisable only until the maximum period permitted under
Section 409A.

        4.     Soliciting Employees.    Executive agrees that he will not, from
the Effective Date through a period of two years following the later of
termination of his employment or the expiration of this Agreement, directly or
indirectly solicit or recruit any of the Company employees (other than through
general advertising not specifically directed at such current or former Company
employees) who earned annually $25,000 or more as a Company employee during the
last six months of his or her own employment to work for him or any business,
individual, partnership, firm, corporation, or other entity, whether for him or
such entity, in competition with the Company or any subsidiary or affiliate of
the Company.

        5.     Confidential Information.

        (a)   The Executive shall, beginning on the Execution Date and for the
term of this Agreement and thereafter in perpetuity, hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data, whether in tangible or intangible form, including but not
limited to, information relating to the Company or any of its affiliated
companies, or their respective businesses, plans, finances, tenants, customers,
partners, properties, processes or means of operation, which shall have been
obtained by the Executive during the Executive's employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive's
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
use (other than in furtherance of the Company's business), or communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

5

--------------------------------------------------------------------------------





        (b)   Executive agrees that all lists, materials, books, files, reports,
correspondence, records, and other documents ("Company Material") used, prepared
or made available to Executive, shall be and remain the property of the Company.
Upon the Executive's termination of employment or the expiration of this
Agreement, all Company Materials shall be returned immediately to the Company,
and Executive shall not make or retain any copies hereof.

        6.     Certain Additional Payments by the Company.

        (a)   Amount of Section 280G Additional Payment.    Anything in this
Agreement or any other agreement between the Executive and the Company
(including but not limited to any restricted stock award agreement under the
1994 Plan, the 2000 Plan, and/or the 2003 Plan) to the contrary notwithstanding,
if it shall be determined that any payment or distribution by the Company to or
for the benefit of the Executive (within the meaning of Section 280G(b)(2) of
the Code) (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 6) (a "Payment") would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax, but
excluding any income taxes and penalties imposed pursuant to Section 409A, (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment"). The Gross-Up
Payment shall equal an amount such that after payment by the Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 6(a), if it shall be determined that the Executive is entitled to the
Gross-Up Payment, but that the Parachute Value (as defined below) of all
Payments does not exceed 110% of an amount equal to 2.99 times the Executive's
"base amount" within the meaning of Section 280G(b)(3) of the Code (the "Safe
Harbor Amount"), then no Gross-Up Payment shall be made to the Executive and the
amounts payable under this Agreement shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, shall be made by
first reducing the payments under Section 2(a), unless an alternative method of
reduction is elected by the Executive, and in any event shall be made in such a
manner as to maximize the Value (as defined below) of all Payments actually made
to the Executive. For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amount payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section 6(a). For the purposes of this Section 6(a), "Parachute Value"
shall mean the present value of a Payment as of the date of a change of control
for purposes of Section 280G of the Code of the portion of such Payment that
constitutes a "parachute payment" under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax would apply to such Payment, and "Value" shall mean the economic
present value of a Payment as of the date of the change of control for purposes
of 280G of the Code, as determined by the Accounting Firm using the discount
rate required by Section 280G(d)(4) of the Code.

        (b)   Determination of Amount.    Subject to the Provisions of
Section 6(c), all determinations required to be made under this Section 6,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment or Parachute Value and the assumptions to be utilized in
arriving at such determinations, shall be made by a nationally recognized
accounting firm selected in the discretion of the Company immediately prior to
the Change of Control (the

6

--------------------------------------------------------------------------------






"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. If the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to and payable under this Section 6, shall be paid by the Company to
the Executive within five days of the receipt of the Accounting Firm's
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that
failure to report the Excise Tax on the Executive's applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. If the Company exhausts its
remedies pursuant to Section 6(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

        (c)   Claim Process.    The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than ten business days after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

        (1)   give the Company any information reasonably requested by the
Company relating to such claim,

        (2)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (3)   cooperate with the Company in good faith in order effectively to
contest such claim, and

        (4)   permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 6(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue

7

--------------------------------------------------------------------------------






for a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
pay the amount of such payment to the Executive, on an interest-free basis and
shall indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

        (d)   Refunds.    If, after the receipt by the Executive of an amount
paid by the Company pursuant to Section 6(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of Section 6(c)) promptly pay to
the Company the amount of such refund together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount paid by the Company pursuant to Section 6(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such payment shall not be required to
be repaid and the amount of such payment shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

        7.     Full Settlement; Resolution of Disputes.

        (a)   No Offset.    Subject to Section 2(b), the Company's obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be subject to any set-off, counterclaim,
recoupment, or other claim, right or action which the Company may have against
the Executive, except under this Agreement.

        (b)   No Mitigation.    In no event shall the Executive be obligated to
seek other employment or take any other action to attempt to reduce any of the
amounts payable to the Executive under any of the provisions of this Agreement.
Further, except as otherwise provided under Section 2(b), amounts or benefits
hereunder shall not be reduced if the Executive obtains other employment.

        (c)   Arbitration of Disputes.

        (1)   Any controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or arising out of or relating in any way to the Executive's
employment or termination of the same or conduct thereafter, including, without
limiting the generality of the foregoing, any alleged violation of statute,
common law or public policy, shall be submitted to final and binding
arbitration, to be held in Los Angeles County, California, before a single
arbitrator, in accordance with California Civil Procedure Code §§ 1280 et seq.
The arbitrator shall be selected by mutual agreement of the parties or, if the
parties cannot agree, then by striking from a list of arbitrators supplied by
the American Arbitration Association or JAMS/Endispute. The arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which the arbitrator's award is based. The Company will pay the
arbitrator's fees and arbitration

8

--------------------------------------------------------------------------------



expenses and any other costs associated with the arbitration hearing. The
Company agrees to pay as incurred (within 10 days following the Company's
receipt of an invoice from the Executive), to the full extent permitted by law,
all legal fees and expenses that the Executive may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus, in each case, interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code. Nothing in this paragraph shall affect the Executive's or the Company's
ability to seek from a court injunctive or equitable relief.

        (2)   Except as may be necessary to enter judgment upon the award or to
the extent required by applicable law, all claims, defenses and proceedings
(including, without limiting the generality of the foregoing, the existence of a
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, each of their agents, and employees and all others acting on behalf of
or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any third party or person not directly involved in the
arbitration the content of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law. Any controversy relating to the
arbitration, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.

        8.     Restraint on Alienation.

        None of the benefits, payments, proceeds or claims of the Executive
shall be subject to any claim of any creditor and, in particular, the same shall
not be subject to attachment or garnishment or other legal process by any
creditor, nor shall the Executive have any right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments of proceeds
which he or she may expect to receive, contingently or otherwise, under this
Agreement. Notwithstanding the above, benefits which are in pay status may be
subject to a garnishment or wage assignment or authorized or mandatory
deductions made pursuant to a court order, a tax levy or applicable law or the
Executive's elections.

        9.     Grantor Trust.

        The Company may establish a trust with a bank trustee, for the purpose
of paying benefits under this Agreement. If so established, the trust shall be a
grantor trust subject to the claims of the Company's creditors and shall,
immediately prior to a Change of Control, be funded in cash or common stock of
the Company or such other assets as the Company deems appropriate with an amount
equal to 100 percent of the aggregate benefits payable under this Agreement
assuming that the Executive incurred a Qualified Termination immediately
following the Change of Control. Notwithstanding the establishment of any such
trust, the Executive's rights hereunder will be solely those of a general
unsecured creditor.

        10.   Entire Understanding.

        (a)   This Agreement constitutes the entire understanding between the
parties with respect to the subject matters contemplated by this Agreement,
except with respect to any outstanding LTIP units. Such agreements and terms
supersede all prior written or oral communications, negotiations, understandings
or agreements of any kind with respect to such subject matters [,including
without limitation the Management Continuity Agreement dated as of March 15,
2002]. [or in the case of Tony Grossi [the Employment Agreement dated as of
November 1, 2006]

9

--------------------------------------------------------------------------------



        (b)   Nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, program, policy or practice
provided by the Company or its Affiliates and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any other contract or agreement with the Company or its
Affiliates. Amounts that are vested benefits or that the Executive and/or the
Executive's dependents are otherwise entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with the Company or
its Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement (the "Other Benefits"). The
benefit provided pursuant to Section 2 above shall be provided in addition to,
and not in lieu of, all other accrued or vested or earned but deferred
compensation, rights, options or other benefits which may be owed to the
Executive upon or following termination, including but not limited to accrued
vacation or sick pay, amounts or benefits payable under any bonus or other
compensation plans, stock option plan, stock ownership plan, stock purchase
plan, life insurance plan, health plan, disability plan or similar or successor
plan. Without limiting the generality of the foregoing, the Executive's
resignation under this Agreement with or without Good Reason, shall in no way
affect the Executive's ability to terminate employment by reason of the
Executive's "retirement" under any of the Company's or its Affiliate's
compensation or benefits plans, programs, policies or arrangements or substitute
plans adopted by the Company or its successors, including without limitation,
any retirement or pension plans or to be eligible to receive benefits under any
compensation or benefits plans, programs, policies or arrangements, including
without limitation any retirement or pension plan of the Company and its
Affiliates or substitute plans adopted by the Company or its successors, and any
termination which otherwise qualifies as Good Reason shall be treated as such
even if it is also a "retirement" for purposes of any such plan. Notwithstanding
the foregoing, if the Executive receives payments and benefits pursuant to
Section 2(a) of this Agreement, the Executive shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Company and its Affiliates, unless otherwise specifically provided therein in a
specific reference to this Agreement.

        11.   Successors.

        (a)   Executive.    This Agreement and rights under it are personal to
the Executive and without the prior written consent of the Company shall not be
assignable or assigned by the Executive. If the Executive dies or suffers a
Disability after a Qualified Termination, this Agreement shall inure to the
benefit of and be enforceable by the Executive's heirs or legal representatives,
as the case may be.

        (b)   Company.    This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, including any
transferee of all or substantially all of its assets as an entirety. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in the
preceding sentence, "Company" shall mean the Company as previously defined
herein and any successor to its business and/or assets described in the
preceding sentence that assumes and agrees to perform this Agreement by
operation of law or otherwise.

        12.   Indemnification.

        In any circumstance where, under the Company's certificate of
incorporation, bylaws, The Macerich Partnership, L.P. Limited Partnership
Agreement, or applicable law, the Company has the power to indemnify or advance
expenses to the Executive in respect of any judgments, fines,

10

--------------------------------------------------------------------------------




settlements, loss, costs or expertise (including attorneys' fees) of any nature
relating to or arising out of the Executive's activities as an agent, employee,
officer or director of the Company or in any other capacity on behalf of or at
the request of the Company, then the Company will promptly, upon written
request, indemnify and advance expenses to the Executive to the fullest extent
permitted by applicable law, including but not limited to, making such findings
and determinations and taking any and all such actions as the Company may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification or advancement. Such agreement by the Company will not be
deemed to impair any other obligation of the Company or The Macerich
Partnership, L.P. respecting indemnification of the Executive arising out of
this or any other Agreement or promise by the Company or under the Company's
certificate of incorporation, bylaws or any statute.

        13.   Miscellaneous.

        (a)   Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of conflict of laws.

        (b)   No Contract or Right of Employment.    Nothing in this Agreement
(1) shall be construed as creating an express or implied contract of employment,
changing Executive's status as an employee at will, if that is or becomes the
case, giving the Executive any right to be retained in the employ of the Company
or any subsidiary or affiliate, or giving the Executive the right to any
particular level of compensation or benefits nor (2) interfere in any way with
the right of the Company or a subsidiary or affiliate, as the case may be, to
terminate the Executive's employment at any time with or without Cause, subject
in either case to any express payment and other obligations of the Company under
this Agreement in the case of a termination of employment after the Effective
Date.

        (c)   Termination Prior to Effective Date.    If, prior to the Effective
Date, the Executive's employment with the Company terminates, then the Executive
shall have no rights under this Agreement.

11

--------------------------------------------------------------------------------





        (d)   Headings.    The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

        (e)   Amendments.    This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

        (f)    Interest.    Interest shall not be payable on any benefit payable
by the Company under this Agreement prior to the time such payment is due.

        (g)   Notices.    All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

        If to the Executive:

At the most recent address on file for the Executive at the Company.

        If to the Company:

The Macerich Company
401 Wilshire Boulevard, No. 700
Santa Monica, California 90401
Attention: Richard A. Bayer, Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

        (h)   Tax Withholdings.    The Company shall be entitled to withhold
from any amounts payable under or pursuant to this Agreement all taxes as
legally shall be required (including without limitation, and United States
federal taxes and any other state, city or local taxes).

        (i)    Strict Compliance; Severability.    The Executive's or the
Company's failure to insist upon strict compliance with any provision hereof or
any other provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right with respect to any subsequent
lack of compliance, or of any other provision or right of this Agreement. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
if the essential terms from the perspective of both parties remain enforceable.

        (j)    Section 409A Savings Clause.    In addition to any specific
references to Section 409A of the Code in this Agreement, if any compensation or
benefits provided by this Agreement may result in the application of
Section 409A of the Code, the Company shall, in consultation with the Executive,
modify the Agreement in the least restrictive manner necessary in order to
exclude such compensation from the definition of "deferred compensation" within
the meaning of such Section 409A or in order to comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and without any diminution in the value of the payments to the Executive.

12

--------------------------------------------------------------------------------






        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

    EXECUTIVE                            

--------------------------------------------------------------------------------

[      ]                  
  THE MACERICH COMPANY
            By: Richard A. Bayer
Executive Vice President,
Chief Legal Officer & Secretary

13

--------------------------------------------------------------------------------






Appendix A



Definition of Change of Control


"Change of Control" means any of the following:

        (1)   The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (such individual, entity, or group, a "Person")
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 33% or more of either (A) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change of Control;
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or
successor or (iv) any acquisition by any entity pursuant to a transaction that
complies with Sections (3)(A), (3)(B) and (3)(C) below;

        (2)   Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

        (3)   Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a "Business
Combination"), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company's assets directly or through
one or more subsidiaries ("Parent")) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, 20% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
20% existed prior to the Business Combination, and (C) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such

A-1

--------------------------------------------------------------------------------




Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

        (4)   Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

A-2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34


FORM



MANAGEMENT CONTINUITY AGREEMENT

Appendix A



Definition of Change of Control
